Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colgan et al. (US 6,264,689).
Regarding claims 1 and 31, Colgan et al. disclose (see diagram below) a medical stent (Title; Figure 2A) having a first end (at 44 in Figure 2A), a second end (at 42 in Figure 2A), and a central longitudinal axis extending from the first end to the second end (central longitudinal axis of tubular structure defined by stent), comprising: a plurality of first filaments (any two of the five strands extending in parallel helical paths, e.g. in a clockwise direction - col. 3, lines 45-50; note that it is clear from Figures 1B and 2A that each filament extends along the longitudinal axis in a helical path) each extending in a first helical path around the central longitudinal axis in a first direction; and a plurality of second filaments (any two of the five strands extending in parallel helical paths in an opposite circumferential direction to the first plurality, e.g. counterclockwise - col. 3, lines 45-50, and intersecting with the first plurality at joints 30)  each extending in a second helical path around the central longitudinal axis in a second direction; wherein the plurality of first filaments is interwoven with the plurality of second filaments (via joints 54); wherein the first helical path of a first one of the plurality of first filaments includes a circumferential offset (section) disposed between a first helically oriented section and a second helically oriented section, the circumferential offset oriented perpendicular to the stent central longitudinal axis (the joints 54 form a circumferential offset section as shown below).  

    PNG
    media_image1.png
    959
    492
    media_image1.png
    Greyscale


[AltContent: arrow]

[AltContent: textbox (helically oriented sections of the plurality of first filaments)][AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: arc][AltContent: textbox (helically oriented sections of the plurality of second filaments)]
[AltContent: ]

[AltContent: textbox (circumferential offset section or 
anti-migration loop)]


























Regarding claim 6, interweaving the plurality of first filaments and the plurality of second filaments defines a plurality of intersection points (30; Figures 1A and 1B).  
Regarding claim 7, alternatively to the interpretation taken above, as broadly claimed, each half of each diamond shaped cell can be regarded as the circumferential offset as claimed, the first filament passing under different second filaments at the top and bottom ends; noting that the first filament only needs to include a portion of the circumferential offset section.  
Regarding claim 8, the first helical path of the at least one of the plurality of first filaments includes a plurality of circumferential offsets longitudinally spaced apart from each other between the first end and the second end (evident from above diagram).  
Regarding claim 9, the first helical path of multiple first filaments of the plurality of first filaments each includes a circumferential offset disposed between the first end and the second end (evident from the above diagram).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5, 21, 22, 24, 26-28, 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Colgan et al. (US 6,264,689) in view of Wrobel et al. (US 2016/0235561).
Regarding claims 2, 4, 21 and 32-34, Colgan et al. disclose (see diagram above) a medical stent (Title; Figure 2A) having a first end (at 44 in Figure 2A), a second end (at 42 in Figure 2A), and a central longitudinal axis extending from the first end to the second end (central longitudinal axis of tubular structure defined by stent), comprising: a plurality of first filaments (any two of the five strands extending in parallel helical paths, e.g. in a clockwise direction - col. 3, lines 45-50; note that it is clear from Figures 1B and 2A that each filament extends along the longitudinal axis in a helical path) each extending in a first helical path around the central longitudinal axis in a first direction; and a plurality of second filaments (any two of the five strands extending in parallel helical paths in an opposite circumferential direction to the first plurality, e.g. counterclockwise - col. 3, lines 45-50, and intersecting with the first plurality at joints 30)  each extending in a second helical path around the central longitudinal axis in a second direction; wherein the plurality of first filaments is interwoven with the plurality of second filaments (via joints 54); wherein the first helical path of at least one of the plurality of first filaments includes a circumferential offset disposed between the first end and the second end (the joints 54 form a circumferential offset section as shown below); wherein the at least one of the plurality of first filaments includes an anti-migration loop (see helical loop formed by each strand in Figure 1B; all exterior surfaces of the stent contact and frictionally engage a vessel interior to help prevent migration); at a circumferential off-set (the loop circumferentially offsets the helical path of the above or below helically oriented sections - see drawing above) , the anti-migration loops being located at medial regions of the body between the first and second end (evident from drawing above) wherein the anti-migration loop is oriented substantially perpendicular to the central longitudinal axis (evident from above drawing).  
Colgan et al. fail to disclose that the anti-migration loop protrudes radially outward from an outer surface of the medical stent.  Colgan et al. intend to firmly anchor the stent in place (col. 7, lines 26-31 and elsewhere).
Wrobel et al. disclose a similar woven stent (Figure 10) having anti-migration sections (22 and 24; ¶[0062]) which cause crossing points of the strands to protrude radially outward from an outer surface of the stent at medial regions of the stent body (Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the anti-migration sections of Wrobel et al. on the stent of Colgan et al. in order to help prevent migration of the stent away from an intended treatment site.  The anti-migration sections of Wrobel et al. would cause some of the anti-migration loops of Colgan et al. to protrude radially outward from an outer surface of the body as evident when comparing the above drawing and Figure 10 of Wrobel et al.
Regarding claim 3, the circumferential offset forms the anti-migration loop (evident from drawing above).  
Regarding claims 5 and 22, a portion of the anti-migration loop is angled toward the first end or the second end of the medical stent (in view of Applicant’s Figure 9A, the portion of the loop at 32 in Figure 1B, for example, can be considered as angled toward the top of the stent).  
Regarding claim 24, alternatively to the interpretation taken above, as broadly claimed, each half of each diamond shaped cell can be regarded as the anti-migration loop as claimed, the first filament passing under different second filaments at the top and bottom ends of the loop; noting that the first filament only needs to include a portion of the anti-migration loop.   
Regarding claim 26, the first helical path of the at least one of the plurality of first filaments includes a plurality of anti-migration loops longitudinally spaced apart from each other between the first end and the second end (evident from drawing above).  
Regarding claim 27, the first helical path of multiple first filaments of the plurality of first filaments each includes an anti-migration loop disposed between the first end and the second end (evident from drawing above).  
Regarding claim 28, the anti-migration loop is defined by a circumferential offset portion of the at least one of the plurality of first filaments (evident from drawing above).
Regarding claim 30, explained above in regard to claim 24.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are either moot in view of the new interpretation of Colgan et al. above or are not persuasive.  Applicant has argued the proximal end of Colgan et al. (identified as having anti-migration loops in the previous Office action) does not have any anti-migration properties.  The entire outer surface of the stent of Colgan et al. contacts a vessel interior and provides frictional resistance against migration.  Therefore any loop-like structure forming any part of the outer surface can be considered as an anti-migration loop.  Applicant has argued that any triangular loop of Colgan et al. would be oriented at an oblique angle relative to the central longitudinal axis.  The orientation angle of a triangle is commonly defined by the angle of its base relative to a given horizontal axis and would be reasonable to do so with Colgan et al.  Furthermore, Applicant has not specifically disclosed what portions of the anti-migration loop are required to be oriented perpendicular to the central longitudinal axis to be readable by this limitation.  The claims do not require a majority of a length of the circumferential offset section to lie within a plane that is perpendicular to the central longitudinal axis.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771